        Case 3:19-cv-00614-JWD-SDJ          Document 36      09/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

STATE OF LOUISIANA
                                                         CIVIL ACTION
VERSUS                                                   NO. 19-614-JWD-SDJ

RLI INSURANCE                                            CONSOLIDATED WITH
COMPANY, LLC, et al.                                     NO. 19-640-JWD-SDJ

                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.21) dated September 15, 2020, to which no

objection was filed;

       IT IS ORDERED that the State’s Motions to Remand (No. 19-614, Doc. 6), (No. 19-

640, Doc. 6) are GRANTED and the State’s cause of action are REMANDED to the 19th

Judicial District Court for the Parish of East Baton Rouge, State of Louisiana.

       Signed in Baton Rouge, Louisiana, on September 30, 2020.



                                                  S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
